Citation Nr: 0910024	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for alcohol dependency.

4.  Whether the evaluation for residuals of a back injury 
with fracture of the right transverse process, L-3 (a "low 
back disability") was properly reduced from 40 percent 
disabling to 20 percent disabling, effective December 1, 
2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions issued in 
December 2004, September 2006, and March 2007 by the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.

Upon separation from service, the veteran was granted service 
connection for the low back disability, at a disability 
rating of 10 percent.

In the December 2004 rating decision, the RO increased the 
disability rating for the low back disability to 40 percent, 
effective June 18, 2004.  The RO noted that the symptoms 
found in a June 2004 VA examination may indicate a temporary 
exacerbation and therefore required a mandatory review 
examination one year later.

Based on the results of an October 2005 VA examination, the 
RO issued a rating decision in September 2006 decreasing the 
disability rating for the low back disability to 20 percent, 
effective December 1, 2006.  

The issue before the Board at this time, with regards to the 
back disability, is whether the low back disability has been 
properly reduced.

Since the rating decisions were issued, the Veteran relocated 
and the Waco, Texas RO now has jurisdiction over these 
claims.

The Veteran requested a hearing before the undersigned.  A 
hearing was scheduled in January 2008 and the Veteran failed 
to attend.

FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
Veteran's current acquired psychiatric disorder was not 
incurred in nor the result of active duty.

2.  A diagnosis of PTSD based upon verified stressors is not 
of record.

3.  Alcohol dependency as a primary service connection claim 
is defined by law as willful misconduct.

4.  The Veteran does not have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  An additional 
evaluation remains assigned for functional loss findings such 
as loss of strength, weakened or painful movement, pain on 
use during flare-ups, more or less movement than normal, 
excess fatigability, instability, or interference with 
weight-bearing.


CONCLUSIONS OF LAW

1.  Service connection is not established for an acquired 
psychiatric disorder, to include bipolar disorder, or for 
PTSD, or for alcohol dependency.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304  (2008).

2.  The criteria for reduction of the evaluation for a low 
back disability from 40 percent disabling to 20 percent 
disabling, effective December 1, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.1-7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5235 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Acquired psychiatric disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his current psychiatric problems 
began during his time in service from March 1982 to December 
1985.  However, the Veteran was first diagnosed with bipolar 
disorder in 2003, approximately 18 years after separation 
from service.  To include all acquired psychiatric disorders, 
the Veteran was first diagnosed with depression in 2002, 
approximately 17 years after separation from service.  Prior 
to 2002, the Veteran was treated many times for substance 
abuse but was never diagnosed with an acquired psychiatric 
disorder.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
and Vet Center treatment records, as well as statements from 
the Veteran.  These records chronicle a history of mental 
illness, including diagnoses of alcohol dependence, cocaine 
abuse, depression, and bipolar disorder.  Based on this 
evidence, the first requirement of a current disability is 
fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any treatment or 
diagnosis of any chronic psychiatric disorder.  The records 
indicate that the Veteran was afforded a psychiatric 
evaluation related to disciplinary charges stemming from 
chronic alcohol abuse; the evaluation revealed no evidence of 
a chronic mental health disability.  The service records 
therefore provide limited evidence against this claim, as 
they indicate no psychiatric treatment in service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA inpatient and outpatient medical records 
through September 2006.  While these records clearly indicate 
ongoing psychiatric treatment, they are unclear on the 
etiology of the Veteran's acquired psychiatric disorder, 
providing limited evidence against the claim in that it 
indicates a problem that began years after service with no 
connection with service. 

The Veteran was afforded a VA psychiatric examination in July 
2004 to determine the nature of his current psychiatric 
problems.  The examiner noted the Veteran's long history of 
substance abuse and legal troubles.  The Veteran reported 
that he has had symptoms "pretty much his whole life".  The 
examiner diagnosed bipolar illness, rapid cycler; alcohol 
abuse and dependence; polysubstance abuse and dependence; and 
personality disorder with mixed features of antisocial and 
borderline.  No opinion was given regarding the etiology of 
these disorders, yet the examiner also made absolutely no 
reference to the Veteran's time in service, providing very 
limited evidence against this claim.

The Board finds that this examination is entitled to great 
weight, as the examiner reviewed the claim file in its 
entirety and took into account all prior records regarding 
the Veteran's psychiatric complaints, as well as a complete 
mental status examination.

Simply stated, the Board finds that the post-service 
treatment records, the examinations cited above, and the 
service records provide evidence, overall, against this 
claim, indicating that the Veteran's current psychiatric 
disorder is not related to service.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the Veteran's period of active 
service from March 1982 to December 1985.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was first diagnosed with depression 
some 17 years after service, with no reference to service, 
and was first diagnosed with bipolar disorder some 18 years 
after service, providing evidence against this claim.

In the present case, to the extent that the Veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any competent medical 
opinion linking or indicating a link to service.  

The Board finds that the service and post-service treatment 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder, related to service, outweighing the lay 
statements of the Veteran, indicating a problem that began 
after service.  In sum, the medical evidence demonstrates 
that the Veteran is not entitled to service connection for an 
acquired psychiatric disorder.  

2.  PTSD

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a Veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
and Vet Center treatment records through September 2006 and 
stressor statements from the Veteran.  

The record indicates that the Veteran has never been 
diagnosed with PTSD.  As stated above, the Veteran was first 
diagnosed with depression in 2002 and bipolar disorder in 
2003.  He currently continues to receive treatment for 
bipolar disorder and substance abuse.

The Veteran was afforded a VA psychiatric examination in July 
2004, as outlined above.  The examiner diagnosed bipolar 
illness, polysubstance abuse and dependence, and a 
personality disorder.  The examiner made absolutely no 
reference to PTSD or any symptoms of PTSD.  

The Board finds that this report is entitled to great 
probative weight, as it took into account all prior records 
regarding the Veteran's psychiatric complaints, as well as a 
complete mental status examination.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran has never been treated for or 
diagnosed with PTSD.  Without a confirmed diagnosis of a 
current disability, service connection cannot be granted.

3.  Alcohol dependency

Importantly, 38 U.S.C.A. §§ 1110 and 1131 state that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  However, 
compensation is not precluded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  
Compensation will only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability.  Id.  The statute does preclude 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.

The Veteran has claimed a primary alcohol dependency 
disability, arising during service from voluntary and willful 
drinking to excess.  There is no indication of a secondary 
service connection issue. 

This claim must therefore be denied as a matter of law.  
Although the STRs indicate evaluation for early alcohol 
dependency in service, and post-service treatment records 
show many instances of treatment for polysubstance abuse, 
alcohol dependency is defined, by law, as willful misconduct.

4.  Low back disability rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When the issue is whether a given evaluation is warranted, 
the Board will consider whether separate evaluations are 
appropriate for different periods of time based on the facts 
found for the different periods under appeal; a process known 
as assigning "staged ratings".  See Hart v. Mansfield, 21 
Vet. App. 505 (2007)

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA may not reduce 
the evaluation based on examinations less full and complete 
than those on which payments were authorized or continued. 38 
C.F.R. § 3.344(a).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  The duration 
of the disability rating at issue is measured by the 
effective date assigned for that rating until the effective 
date of the actual reduction.  Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The Veteran's service-connected low back disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The Veteran's 
residuals of a back injury with fracture is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 10 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; (2) the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; (3) there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or (4) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is greater than 30 degrees but 
less than 60 degrees; (2) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or (3) 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion, 
with findings such as loss of strength, weakened or painful 
movement, pain on use during flare-ups, more or less movement 
than normal, excess fatigability, instability, or 
interference with weight-bearing.  38 C.F.R. §§ 4.10, 4.40, 
4.59.  

The procedural and evidentiary requirements for reducing an 
evaluation depend on whether the reduced evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made and the length of time the evaluation 
has been in place at the time of the reduction.

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is 
allowed for response.  Id.  Furthermore, the effective date 
of the reduction will be the last day of the month in which a 
60 day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Additionally, in order to reduce ratings that have continued 
for 5 years or more, VA must comply with specific criteria 
regarding examinations and the record, as specified in 38 
C.F.R. § 3.344 (a) and (b).  These criteria do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  38 C.F.R. § 3.344(c).  In the latter instance, 
re-examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  Id.

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The issue before the Board is whether the preponderance of 
the evidence supported the reduction from 40 percent to 20 
percent and whether a higher rating is warranted for any 
period under appeal.  Since the benefit of reasonable doubt 
goes to the veteran in any rating determination, the issue 
before the Board amounts to whether the ratings in place over 
the course of the Veteran's claim and appeal were and are 
appropriate.

Upon separation in December 1985, the veteran was awarded 
service connection for residuals of a low back injury, with a 
disability evaluation of 10 percent under Diagnostic Code 
5235.  

A December 2004 rating decision increased the rating for this 
injury to 40 percent based on a June 2004 VA examination, 
which indicated that forward flexion was 30 degrees, right 
and left lateral flexion and rotation were each 15 degrees, 
and the Veteran stated an inability to extend at all.  

Importantly, the RO at that time noted in its decision that 
because the June 2004 symptoms were not fully supported by 
objective evidence, the symptoms may indicate a temporary 
exacerbation, and therefore ordered a mandatory review 
examination one year after the June 2004 examination.

The Veteran was afforded a VA examination in October 2005.  
The Veteran reported being able to walk two blocks at a time 
and claimed pain at 7 or 8 out of 10 with daily flares.  He 
stated that the pain radiates down both legs.  

Upon physical examination, flexion was 70 degrees, extension 
was minimal, right and left lateral flexion were 15 degrees, 
and right and left rotation were 5 degrees.  

The RO issued a rating decision in January 2006 proposing to 
decrease the Veteran's evaluation for the low back disability 
to 20 percent, based on the October 2005 results of flexion 
to 70 degrees, with an included 10 percent for functional 
loss of pain on motion.  A March 2006 MRI of the spine 
further supported the proposed reduction as the results of 
the MRI were normal.

A September 2006 rating decision decreased the low back 
disability evaluation to 20 percent, effective December 1, 
2006.

In August 2008, the Veteran was afforded another VA 
examination.  The Veteran complained of severe constant daily 
pain radiating to both legs.  He stated that he could walk 
more than one quarter of a mile but less than one mile.  Upon 
physical examination, there was no evidence of spasm, 
guarding, atrophy, or weakness.  Flexion was 20 degrees, 
extension was 20 degrees, left and right lateral flexion and 
rotation were each 30 degrees.  

Importantly, the examiner noted that the Veteran had 
increased range of motion during an informal examination 
without visible discomfort or pain.  The Veteran did 0 to 90 
degrees forward flexion of the thoracolumbar spine during 
informal testing, providing highly probative evidence against 
this claim.

All results above, overall, as well as the opinions of the VA 
examiners, are found by the Board to provide evidence against 
this claim, all indicating sustained improvement of the 
condition, outweighing the Veteran's contentions.  The 
evidence from October 2005 forward demonstrates that the 
veteran was not experiencing forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  This is 
evidence that the criteria for a 20 percent rating, but no 
higher, have been met since October 2005.  The 20 percent 
rating includes an additional 10 percent for functional loss 
due to pain.

The Board has taken into consideration the Veteran's 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluation could not be justified based on the objective 
medical evidence. 

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Board does not find evidence that the evaluation for the 
Veteran's low back disability should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

In summary, the preponderance of evidence shows that the 
reduction in evaluation from 40 percent to 20 percent, 
effective December 1, 2006, was proper.  Hence, his claim 
involving the evaluation assigned for the low back disability 
must be denied.  

In denying these claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May and July 2004 and March 2006 
that fully addressed all three notice elements and were sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through November 2006.  The veteran submitted 
stressor statements and was afforded the opportunity to 
present testimony at a Board hearing in January 2009, for 
which he failed to appear.  The appellant was afforded a VA 
psychiatric examination in July 2004 as well as VA spine 
examinations in June 2004, October 2005, and August 2008.  

The Board notes that an etiological opinion has not been 
obtained for the psychiatric claims.  However, the Board 
finds that the evidence, discussed above, which indicates 
that the veteran did not receive treatment for the claimed 
disorder during service or that there is any competent 
medical evidence showing or indicating a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A.  § 5103A(d)).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


